The offense is vagrancy, punishment fixed at a fine of $200.00.
The record shows that a plea of guilty was entered.
A new trial was sought upon the ground that the appellant was unfamiliar with the English language and with no intention to plead guilty to the offense charged, was misled by the interpreter who acted in the proceeding.
Appellant testified that she was over-reached and misled by the interpreter; that he did not relate to her the substance of the complaint but asked her only if the coat of Gomez was in her house. That she admitted and no more. This was controverted by Costillo, who acted as interpreter, and he was corroborated by other witnesses who gave testimony. This being the only question upon which the right to a new trial could be predicated under the present record and being a controverted question, its decision by the trial court is binding here.
Upon the record before us, this court is not warranted in reversing the judgment. It is therefore affirmed.
Affirmed. *Page 281